182 F.2d 1021
Stephen TRUNCALE, suing as a stockholder in the name and inbehalf of Universal Pictures Company, Inc.,Plaintiff-Appellant,v.William A. SCULLY and Clifford WORK, Defendants-Appelleesand Cross-Appellants.
No. 222, Docket 21622.
United States Court of Appeals Second Circuit.
Argued June 6, 1950.Decided June 23, 1950.

Millard & Greene, New York City, Milton Pollack and Richard F. Wolfson, New York City, of counsel, for plaintiff-appellant.
Philips, Nizer, Benjamin & Krim, New York City, Louis Nizer, Daniel Glass and Paul Martinson, all of New York City, of counsel, for defendant William A. Scully, appellee and cross-appellant.
H. G. Pickering (of Mudge, Stern, Williams & Tucker), New York City, John Wallis and Robert E. Walsh, New York City, of counsel, for defendant Clifford Work, appellee and cross-appellant.
Before AUGUSTUS N. HAND, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Affirmed on opinion of Rifkind, J. Truncale v. Blumberg, D.C., 88 F.Supp. 677, as to the judgment granted in favor of the defendants.  The cross-appeal of the defendants from the order of Judge Medina granting summary judgment to the plaintiff, D.C., 8 F.R.D. 492, is dismissed as moot.